 



Exhibit 10.1

 

Amendment to Supplemental Agreement to Exclusive Business Cooperation Agreement
 

 

This Amendment to Supplemental Agreement to Exclusive Business Cooperation
Agreement (“this Amendment”) is made and entered into by and between the
following Parties on May 14, 2012 in Xin Mi City, the People’s Republic of China
(“China” or “PRC”):

 

Party A:Zhengzhou Annec Industrial Co. Ltd.

Address:Quliang Technology Industry Zone, Xinmin City, Henan Province, P. R.
China

 

Party B:Annec (Beijing) Engineering Technology Co., Ltd.

Address:Room 808, No. 248, Guang An Men Avenue, Xicheng District, Beijing

 

Each of Party A and Party B shall be hereinafter referred to as a “Party”
respectively, and as the “Parties” collectively.

 

Whereas,

 

The Parties entered into a Supplemental Agreement to Exclusive Business
Cooperation Agreement (“Supplemental Agreement”) on January 16, 2011;

 

Now, therefore, through mutual discussion, the Parties have reached the
following Amendment to Supplemental Agreement:

 

Both Parties agree to amend Article 2.2 and 2.3 of the Supplemental Agreement as
follows:

Party B will pay Party A the Annual Service Fee stipulated in the Supplemental
Agreement when it is requested to pay such Annual Service Fee by Party A.

 

This Amendment only supersedes Article 2.2 and 2.3 of the Supplemental Agreement
and will not affect all the other stipulations in the Supplemental Agreement.

 

[The Remainder of this page is intentionally left blank]

 

 

 

 

IN WITNESS WHEREOF, the Parties have caused their authorized representatives to
execute this Amendment to Supplemental Agreement to Exclusive Business
Cooperation Agreement as of the date first above written.

  



Party A: Zhengzhou Annec Industrial Co. Ltd.   By:       Name:   Title   Party
B: Annec (Beijing) Engineering Technology Co., Ltd.   By:       Name:   Title

 





2



 